DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 8-13, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 15-21, and 22-28 of U.S. Patent No. 10,673,497. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed at the same subject matter of method and arrangements of utilizing redundant SU-MIMO signaling bit, the scope of the instant claim is broader than the claims of referenced patent as below.

Claim No.
Instant claim
Claim No.
Referenced Patent No. 10,673,497
2
A method for a mobile terminal operable in a Single User Multiple-Input-Multiple- Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the SU-MIMO mode and the MU-MIMO mode having some shared signaling and at least one signaling bit redefined between the SU-MIMO mode and the MU-MIMO mode, the method comprising:
15
A method for a mobile terminal operable in a Single User Multiple-Input-Multiple-Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the method comprising the steps of:

receiving information that indicates the at least one signaling bit for the SU- MIMO mode is a redefined signaling bit for the MU-MIMO mode;

receiving information from a base station, the information redefining at least one SU-MIMO signaling bit to be at least one MU-MIMO bit associated with MU-MIMO signaling, the at least one SU-MIMO signaling bit having been identified by the base station as being associated with SU-MIMO signaling that is not needed in the MU- MIMO mode;

receiving the redefined signaling bit for the MU-MIMO mode;

receiving the at least one MU-MIMO signaling bit in the MU-MIMO mode;

and interpreting the redefined signaling bit for the MU-MIMO mode based on the information received.

and interpreting the at least one MU-MIMO signaling bit in the MU-MIMO mode based on the received information.


16
The method of claim 15, wherein the SU-MIMO mode and the MU-MIMO mode have partly shared signaling.


Claims 2-7, 8-13, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-14, 15-21, and 22-28 of U.S. Patent No. 10,056,953. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed at the same subject matter of method and arrangements of utilizing redundant SU-MIMO signaling bit, the scope of the instant claim is broader than the claims of referenced patent as below.

Claim No.
Instant Claim
Claim No.
Referenced Patent No. 10,056,953
2
A method for a mobile terminal operable in a Single User Multiple-Input-Multiple- Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the SU-MIMO mode and the MU-MIMO mode having some shared signaling and at least one signaling bit redefined between the SU-MIMO mode and the MU-MIMO mode, the method comprising:
15
A method for a mobile terminal operable in a Single User Multiple-Input-Multiple-Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the method comprising the steps of:

receiving information that indicates the at least one signaling bit for the SU- 

receiving information from a base station, the information redefining at least one SU-MIMO signaling bit to be the at least one SU- MIMO signaling bit having been identified by the base station as being associated with SU-MIMO signaling that is not needed in the MU-MIMO mode;

receiving the redefined signaling bit for the MU-MIMO mode;

receiving at least one MU-MIMO signaling bit in the MU-MIMO mode, the at least one MU-MIMO signaling bit comprising the redefined at least one SU-MIMO signaling bit;

and interpreting the redefined signaling bit for the MU-MIMO mode based on the information received.

and interpreting said received redefined at least one SU-MIMO signaling bit in the MU-MIMO mode based on the received information.


16
The method of claim 15, wherein the SU-MIMO and MU-MIMO modes have partly shared signaling.


Claims 2-7, 8-13, and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-14, 15-21, and 22-28 of U.S. Patent No. 9,698,879. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed at the same subject matter of method and arrangements of utilizing redundant SU-MIMO signaling bit, the scope of the instant claim is broader than the claims of referenced patent as below.

Claim No.
Instant Claim
Claim No.
Referenced Patent No. 9,698,879
2
A method for a mobile terminal operable in a Single User Multiple-Input-Multiple- Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the SU-MIMO mode and the MU-MIMO mode having some shared signaling and at least one signaling bit redefined between the SU-MIMO mode and the MU-MIMO mode, the method comprising:
15
A method for a mobile terminal operable in Single User Multiple-Input- Multiple-Output (SU-MIMO) mode and Multi User Multiple-Input-Multiple-Output (MU- MIMO) mode, the method comprising the steps of:

receiving information that indicates the at least one signaling bit for the SU- 

receiving information from a base station, the information redefining a subset of SU- MIMO signaling bits to be associated with MU-MIMO signaling, the subset of SU-MIMO signaling bits having been identified by the base station as being associated with SU-MIMO signaling that is not needed in the MU-MIMO mode;

receiving the redefined signaling bit for the MU-MIMO mode;

receiving MU-MIMO signaling bits in the MU-MIMO mode, the MU-MIMO signaling bits comprising the redefined subset of SU-MTMO signaling bits;

and interpreting the redefined signaling bit for the MU-MIMO mode based on the information received.

and interpreting said received redefined subset of SU-MIMO signaling bits in the MU-MIMO mode based on the received information.


16
The method of claim 15, wherein the SU-MIMO and MU-MIMO modes have partly shared signaling.


Claims 2-5, 8-11, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-36, 39-42, and 44-47 of U.S. Patent No. 8,989,290. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed at the same subject matter of method and arrangements of utilizing redundant SU-MIMO signaling bit, the scope of the instant claim is broader than the claims of referenced patent as below.

Claim No.
Instant Claim
Claim No.
Referenced Patent No. 8,989,290
8
A mobile terminal configured to operate in a Single User Multiple-Input-Multiple-Output (SU-MIMO) mode and a Multi User Multiple-Input-Multiple-Output (MU-MIMO) mode, the SU-MIMO mode and the MU-MIMO mode having some shared signaling and at least one signaling bit redefined between the SU-MIMO mode and the MU-MIMO mode, the mobile terminal comprising:
44
A mobile terminal configured to receive data in a Single-User MIMO (SU-MIMO) signaling mode and a Multi-User MIMO (MU-MIMO) signaling mode, comprising:



a controller configured to switch the mobile terminal between the SU-MIMO and MU-MIMO signaling modes; 

a receiver configured to receive: information that indicates the at least one signaling bit for the SU-MIMO mode is a redefined signaling bit for the MU-MIMO mode,

a receiver configured to: receive redefinition data from a base station,



wherein the base station is configured to: identify a data bit configured to be transmitted to the mobile terminal in a SU-MIMO bit stream, wherein the SU-MIMO bit stream comprises a plurality of bits configured to be interpreted by the mobile terminal in the SU-MIMO signaling mode, and wherein the identified data bit is not required in the MU-MIMO signaling mode; and redefine the identified data bit to comprise signaling data associated with the MU-MIMO signaling mode, wherein the redefinition data is configured to cause the mobile terminal to interpret the identified data bit as power offset signaling data associated with the MU-MIMO signaling mode; 

and the redefined signaling bit for the MU-MIMO mode;

and receive a bit stream comprising the identified data bit at the mobile terminal using the MU-MIMO mode;

and a processor configured to interpret the redefined signaling bit for the MU-MIMO mode based on the information received.

and a processor configured to interpret the identified data bit as the power offset signaling data associated with the MU-MIMO signaling mode based on the received redefinition data



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414